People v Worrell (2018 NY Slip Op 00179)





People v Worrell


2018 NY Slip Op 00179


Decided on January 10, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 10, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

SHERI S. ROMAN, J.P.
ROBERT J. MILLER
COLLEEN D. DUFFY
FRANCESCA E. CONNOLLY, JJ.


2016-03707
 (Ind. No. 9960/10)

[*1]The People of the State of New York, respondent,
vJoshua Worrell, appellant.


Paul Skip Laisure, New York, NY, for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove, Sholom J. Twersky, and Gregory Musso of counsel), for respondent.
Appeal by the defendant from a resentence of the Supreme Court, Kings County (Foley, J.), imposed April 20, 2016, upon his conviction of attempted robbery in the second degree,

DECISION & ORDER
upon his plea of guilty, after remittitur from this Court for resentencing (see People v Worrell, 134 AD3d 1137).
ORDERED that the resentence is affirmed.
The record demonstrates that the defendant knowingly, voluntarily, and intelligently waived his right to appeal (see People v McCray, 145 AD3d 740; see generally People v Sanders, 25 NY3d 337, 341-342; People v Ramos, 7 NY3d 737, 738). The defendant's valid waiver of his right to appeal precludes review of his contention that the sentencing court should have resentenced him as a youthful offender (see People v Pacherille, 25 NY3d 1021, 1024; People v McCray, 145 AD3d 740; People v White, 141 AD3d 463, 464; People v Drammeh, 100 AD3d 650, 651; People v Franko, 98 AD3d 525).
ROMAN, J.P., MILLER, DUFFY and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court